                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

WESTCHESTER SURPLUS LINES
INSURANCE COMPANY,

       Plaintiff,

v.                                                       Case No. 6:18-cv-1520-Orl-37GJK

THE SHERWIN CONDOMINIUM
MANAGEMENT ASSOCIATION, INC.,

      Defendant.
_____________________________________

                                         ORDER

       On December 21, 2018, Plaintiff filed its amended complaint seeking appointment

of an umpire in an appraisal proceeding. (Doc. 13.) The parties then filed a joint motion

for appointment of an appraisal umpire pursuant to the insurance policy issued by

Plaintiff to Defendant. (Doc. 28 (“Motion”)). On referral, U.S. Magistrate Judge Gregory

J. Kelly recommends granting the Motion and appointing John A. Voelpel, III as the

appraisal umpire. (Doc. 33 (“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court concludes that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:


                                            -1-
      1.    U.S. Magistrate Judge Gregory J. Kelly’s Report and Recommendation

            (Doc. 33) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.    The Joint Motion for Appointment of an Umpire (Doc. 28) is GRANTED.

      3.    The Court APPOINTS John A. Voelpel, III, to serve as neutral appraisal

            umpire for and during the insurance appraisal process, pursuant to the

            terms of the insurance contract between the parties.

      4.    The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on April 30, 2019.




Copies to:
Counsel of Record




                                         -2-
